Citation Nr: 1713662	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a disorder manifested by dizziness, to include Meniere's disease and benign paroxysmal vertigo.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from November 1964 to November 1966.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for a head injury.

When this case was most recently before the Board in April 2016, it was remanded for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of the electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. During the pendency of the claim, the Veteran has had a diagnosis of vertigo.  

2. Vertigo was not documented in service or at separation, and was not otherwise manifest in service.


CONCLUSION OF LAW

The criteria for service connection for a disorder manifested by dizziness, to include Meniere's disease and benign paroxysmal vertigo have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, VA provided adequate notice in a letter sent to the Veteran in April 2008.
VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examinations in January 2015 and July 2016. The resulting reports describe the Veteran's vertigo, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the analysis section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board further finds that there has been substantial compliance with the directives from the Board's April 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the remand, the RO arranged for the Veteran to undergo a VA examination for his vertigo in July 2016.  Additionally, recent VA treatment records have been associated with the Veteran's electronic record.  Accordingly, the requirements of the remands were ultimately accomplished and their instructions were substantially complied with.  Id.


II. Entitlement to Service Connection for a Disorder Manifested by Dizziness, to Include Meniere's Disease and Benign Paroxysmal Vertigo

A. Legal Criteria

The Veteran contends his vertigo began during military service.  Specifically, he asserts that during his guard duty, he got into a fight with his platoon sergeant who hit him on the head with the butt of a rifle.  He asserts that this incident caused his vertigo.  The Veteran stated that after the fight, he spent time in the stockade for the incident.  See July 2016 C&P Examination.  For this reason, he asserts that he is entitled to service connection for a disorder manifested by dizziness.  In essence, the Veteran contends that his disability developed during service.

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.   See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2016).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

B. Factual Background

The Veteran's Form DD-214 shows that his military occupational specialty (MOS) was Light Weapons Infantryman. 

Service treatment records reflected that the Veteran was stationed in Germany but do not show treatment for or complaints of any in-service head injury, dizziness, vertigo, or Meniere's disease (Meniere's disease is "hearing loss, tinnitus, and vertigo resulting from nonsuppurative disease of the labyrinth with edema." Dorland's Illustrated Medical Dictionary 546 (31st ed. 2007)).  In the Veteran's November 1964 induction examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
0 (10)
10 (20)
0 (5)
LEFT
0 (15)
10 (20)
10 (20)
10 (20)
10 (15)

In another audiogram included on that examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
0 (10)
-10 (-5)
LEFT
-5 (10)
0 (10)
-5 (5)
10 (20)
-10 (-5)

In the Veteran's September 1966 separation examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
10 (20)
10 (15)
LEFT
0 (15)
5 (15)
10 (20)
5 (10)
0 (5)
(Note: The 1964 and 1966 audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses above.)

During his separation examination, the Veteran reported that he suffered symptoms such as hay fever, eye trouble, and leg cramps, but specifically denied having experienced dizziness or ear, nose, or throat trouble.  At the time of the examination, the Veteran stated that he believed that his health was excellent.

Post-service private treatment records from Delta Health Center dated from 1998 to 2008 reflected complaints of recurring dizziness as well as diagnoses of Meniere's disease, vertigo, and otitis media. 

VA treatment records dated from 2008 to 2014 revealed findings of sensorineural hearing loss and vertigo.  A March 2008 VA emergency department note showed the Veteran had a history with vertigo that began 30 to 40 years ago and was only happening once every six months.  He reported that the sensation of the room spinning had been occurring more frequently and was given an assessment of chronic, positional vertigo.  In April 2008, the examiner listed an assessment of dizziness, possibly cerebellar in origin.  An October 2008 VA treatment record reflected diagnoses of central vertigo and benign positional vertigo.  According to a November 2008 VA treatment record, the Veteran stated that he was hit in the back of the head with the butt of a rifle in 1965 during a scuffling event and that afterwards he was placed in the stockade for assaulting a superior officer.  Although a November 2008 MRI report revealed findings within normal limits, the examiner indicated that the Veteran had chronic and recurring vertigo for over 40 years.  In January 2009, the Veteran reported having a head injury in the 1960s due to being hit while in a fight as well as reported having another head injury in 2008 resulting from a fall. 

In the October 2014 remand directives, the Board instructed the AOJ to obtain a VA examination to determine the nature and etiology of the Veteran's current dizziness. McLendon, 20 Vet. App. 79 (2006).

In a January 2015 VA Ear Conditions examination report, the examiner listed a diagnosis of Meniere's syndrome or endolymphatic hydrops, noting the date of diagnosis as "military".  On physical examination, the Veteran's gait was normal and he exhibited normal findings during Dix Hallpike test (Nylen-Barany test) with no vertigo or nystagmus.  The examiner noted that she was unable to complete the examination, as the Veteran did not report for an ears, nose and throat (ENT) referral.

In a January 2015 VA Central Nervous System and Neuromuscular Diseases examination report, the Veteran indicated that he had a history of vertigo since military service.  The examiner listed a diagnosis of Meniere's disease, noting the date of diagnosis as "military" and indicating that the condition required continuous medication, Meclizine, for control.  In a January 2015 VA medical opinion accompanying the examination reports, the examiner discussed her inability to provide an opinion, as she was not an ENT specialist.  It was noted that the Veteran was referred to an ENT specialist and was a "no show".

In the April 2016 remand directives, the Board instructed the AOJ to obtain a VA examination to determine the nature and etiology of the Veteran's current dizziness. McLendon, 20 Vet. App. 79 (2006).  Additionally, VA treatment records from August 2014 to the present were associated with the Veteran's file.

In June 2016, the Veteran underwent a private examination at an Otolaryngology center.  The examiner found that that the Veteran's benign paroxysmal positional vertigo (BPPV) had been resolved.  Additionally, Dix Hallpike's test was negative bilaterally.

In a July 2016 VA Ear Conditions examination report, the examiner, a VA nurse practitioner, listed a diagnosis of vertigo.  In her report, the examiner found that the Veteran's Dix Hallpike's test was negative and that the Veteran was not taking medication for his vertigo.  The examiner reviewed the Veteran's service treatment records and found that during the Veteran's induction and separation exams the Veteran answered no to dizziness or fainting spells; no to ear, nose, or throat trouble; and described his heath as excellent.  

The VA examiner opined that it is less likely than not that that any currently or previously diagnosed disorder manifested by dizziness, to include Meniere's disease and/or vertigo was causally or etiologically related to the veteran's active service, to include any asserted in-service hearing threshold shifts, head injury, and/or acoustic trauma.  The examiner stated that the Veteran's c-file was negative for any incidents involving the Veteran being hit on the head with a butt of a rifle by his sergeant and opined that any incidents requiring military stockade or prison would have been documented.

In August 2016, the July 2016 examiner provided an addendum opinion in which she stated that the January 2015 examiner diagnosed Meniere's disease without an ENT consult as the Veteran was a no show at that time.  The 2016 examiner concluded that when an ENT was ultimately consulted, the Veteran was given a diagnosis of benign paroxysmal vertigo and, therefore, the Veteran's correct diagnosis is benign paroxysmal vertigo.

C. Analysis

Entitlement to service connection requires competent evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and medical evidence of a relationship or nexus between the current disability and service.  Based on the evidence of record, the Board finds that the Veteran has a current diagnosis of vertigo; however, the second and third requirements are not met.  

With respect to the requirement of an in-service incurrence or aggravation of a disease or injury, the evidence preponderates against such a finding.  As discussed above, service treatment records are silent for any complaints, treatment, or diagnosis of dizziness or fainting spells; and ear, nose, or throat trouble.  The Veteran's September 1966 separation examination report reflects the Veteran was clinically normal with no pertinent abnormalities, specifically with regard to the neurologic system.  In addition, at separation, although the Veteran documented other ailments, the Veteran specifically denied having experienced dizziness and ear, nose, or throat problems.  Moreover, while the Veteran contends that he first experienced dizziness in service as a result of being hit on the head with the butt of a rifle during a fight with his sergeant, the Veteran's personnel file does not reflect any incidents of the Veteran getting into any fights, nor is there anything in the Veteran's file to indicate that the Veteran spent time in the stockade.  

To the extent that the Veteran more recently claims he suffered from vertigo in service following an incident where he was hit with the butt of a rifle and suffered from vertigo continuously thereafter, the Board finds those assertions are not credible in light of the lack of complaints in service, his contemporaneous report at separation specifically denying dizziness and ear, nose, or throat problems, his normal separation examination, the absence of documentation of an in-service altercation and time spent in the stockade, and the lack of complaints of vertigo until long after service.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements.  See Caluza, 7 Vet. App. at 510-11.  Therefore the Board cannot assign them probative weight.  Id.

Even assuming for the sake of argument that the Veteran did suffer an injury in service, the evidence still preponderates against a finding of nexus.  The examinations and treatment records recording the Veteran's assertions of vertigo in service and continuing thereafter are based on an inaccurate factual premise, and are entitled to no probative value.  The July 2016 examination, in contrast, reviewed the Veteran's history and determined that the Veteran's current condition was less likely than not related to service.  The Board affords this examination significant probative weight.  Thus, the evidence preponderates against a finding that any current vertigo condition is related to service.

Thus, in sum, after a review of the entirety of the evidence of record, the Veteran's claim fails because the evidence preponderates against a finding of in-service incurrence or aggravation of a disease or injury and preponderates against a finding of nexus.  Consequently, the claim must be denied.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for a disorder manifested by dizziness, to include Meniere's disease and benign paroxysmal vertigo is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


